DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-13 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because they include reference character(s) that are placed in the drawing so as to interfere with its comprehension: “201” and “202” in Fig. 2; “301” and “302” in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “113” in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9-10, 7, and 11-14 respectively, of copending Application US Pub. No. 2021/0178585.  Although the claims at issue are not identical, they are not patentably distinct from each other because the substance of each and every limitation of claims of the present application is found in, and therefore anticipated by, corresponding claims of the reference application as follows.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim of Present Application
Corresponding Claim of Reference Application
1. A computer-implemented method for controlling a robot using control parameter values from a non-Euclidean control parameter space, the method comprising the following steps:

performing a Bayesian optimization of an objective function representing a desired control objective of the robot over a control parameter space,


wherein evaluation points of the objective function are determined by searching an optimum of an acquisition function in an iterative search, including, in each iteration:

updating a candidate evaluation point using a search direction in a tangent space of the parameter space at the candidate evaluation point,


mapping the updated candidate evaluation point from the tangent space to the parameter space, and 

using the mapped updated candidate evaluation point as candidate evaluation point for a next iteration until a stop criterion is fulfilled; and

controlling the robot in accordance with a control parameter value found in the Bayesian optimization.
1. A method for controlling a robot using control parameter values from a non-Euclidean original control parameter space, comprising the following steps:

performing a Bayesian optimization of an objective function representing a desired control objective of the robot over the original control parameter space …; and
…
determining an evaluation point of the objective function in the reduced control parameter space by searching an optimum of an acquisition function in an iterative search, including, in each iteration,
updating a candidate evaluation point using a search direction in the tangent space of the reduced control parameter space at the candidate evaluation point;

mapping the updated candidate evaluation point from the tangent space to the reduced control parameter space; and

using the mapped updated candidate evaluation point as the candidate evaluation point for a next iteration until a stop criterion is fulfilled; and
…
[controlling the robot in accordance with a control parameter value from the original control parameter space found in the Bayesian optimization]
4. The method according to claim 1, wherein the mapping of the updated candidate evaluation point from the tangent space to the parameter space is performed using an exponential map of the tangent space at the candidate evaluation point.
9. The method according to claim 1, further comprising: mapping the updated candidate evaluation point from the tangent space to the reduced control parameter space using the exponential map of the tangent space at the candidate evaluation point.
5. The method according to claim 1, wherein the parameter space is a Riemannian manifold and wherein the Bayesian optimization uses a Gaussian process as surrogate model having a kernel dependent on an induced metric of the Riemannian manifold.
10. The method according to claim 1, wherein the reduced control parameter space is a Riemannian manifold or a subspace of a Riemannian manifold, and wherein the Bayesian optimization uses a Gaussian process as surrogate model having a kernel dependent on an induced metric of the Riemannian manifold or a subspace of the Riemannian manifold.
9. The method according to claim 1, wherein the parameter space is a sphere or a manifold of symmetric positive definite matrices.
7. The method according to claim 1, wherein the original control parameter space and/or the reduced control parameter space is a sphere or a manifold of symmetric positive definite matrices.
10. The method according to claim 1, wherein the objective function represents a desired position of a part of the robot.
11. The method according to claim 1, wherein the objective function represents a desired position of a part of the robot.
11. The method according to claim 1, wherein the parameter values represent stiffness or inertia or manipulability or orientation or pose.
12. The method according to claim 1, wherein the parameter values represent stiffness, or inertia, or manipulability, or orientation, or pose.

12. A robot controller configured to control a robot using control parameter values from a non-Euclidean control parameter space, the robot controller configured to:
perform a Bayesian optimization of an objective function representing a desired control objective of the robot over a control parameter space, 

wherein evaluation points of the objective function are determined by searching an optimum of an acquisition function in an iterative search, wherein the robot control is configured to, in each iteration:


update a candidate evaluation point using a search direction in a tangent space of the parameter space at the candidate evaluation point,


map the updated candidate evaluation point from the tangent space to the parameter space, and


use the mapped updated candidate evaluation point as candidate evaluation point for a next iteration until a stop criterion is fulfilled; and

control the robot in accordance with a control parameter value found in the Bayesian optimization.
13. A robot controller configured to control a robot using control parameter values from a non-Euclidean original control parameter space, the robot controller configured to:
perform a Bayesian optimization of an objective function representing a desired control objective of the robot over the original control parameter space …:
… determination an evaluation point of the objective function in the reduced control parameter space by searching an optimum of an acquisition function in an iterative search, the robot control configured to, in each iteration:

update a candidate evaluation point using a search direction in the tangent space of the reduced control parameter space at the candidate evaluation point;

map the updated candidate evaluation point from the tangent space to the reduced control parameter space; and

use the mapped updated candidate evaluation point as the candidate evaluation point for a next iteration until a stop criterion is fulfilled; and
…
[control the robot in accordance with a control parameter value from the original control parameter space found in the Bayesian optimization].
13. A non-transitory computer readable medium on which is stored instructions for controlling a robot using control parameter values from a non-Euclidean control parameter space, the instructions, when executed by a processor, causing the processor to perform the following steps: 

performing a Bayesian optimization of an objective function representing a desired control objective of the robot over a control parameter space,


wherein evaluation points of the objective function are determined by searching an optimum of an acquisition function in an iterative search, including, in each iteration:

updating a candidate evaluation point using a search direction in a tangent space of the parameter space at the candidate evaluation point,


mapping the updated candidate evaluation point from the tangent space to the parameter space, and 

using the mapped updated candidate evaluation point as candidate evaluation point for a next iteration until a stop criterion is fulfilled; and

controlling the robot in accordance with a control parameter value found in the Bayesian optimization.
14. A non-transitory computer readable medium on which are stored instructions for controlling a robot using control parameter values from a non-Euclidean original control parameter space, the instructions, when executed by a processor, causing the processor to perform the following steps:

performing a Bayesian optimization of an objective function representing a desired control objective of the robot over the original control parameter space …; and 
…
determining an evaluation point of the objective function in the reduced control parameter space by searching an optimum of an acquisition function in an iterative search, including, in each iteration,

updating a candidate evaluation point using a search direction in the tangent space of the reduced control parameter space at the candidate evaluation point;

mapping the updated candidate evaluation point from the tangent space to the reduced control parameter space; and

using the mapped updated candidate evaluation point as the candidate evaluation point for a next iteration until a stop criterion is fulfilled; and
…
[controlling the robot in accordance with a control parameter value from the original control parameter space found in the Bayesian optimization].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haddadin (WO 2018/219943 A1; citations to US Pub. No. 2020/0086480) in view of Chen (US Pub. No. 2016/0187874), further in view of Zeestraten (“Learning Task-Space Synergies using Riemannian Geometry”; 2017 IEEE/RSJ International Conference on Intelligent Robots and Systems; 2017; pages 73-78).
As per Claim 1, Haddadin discloses a computer-implemented method (as per operation of controller 104) for controlling a robot (80) using control parameter values (P) from a non-Euclidean control parameter space (as per “stiffness” in ¶24-30, 77) (Figs. 1-4; ¶24-30, 152-191), the method comprising the following steps:
performing a Bayesian optimization (¶63-78) of an objective function (¶74) representing a desired control objective of the robot (80) over a control parameter space (as per “skill space” in ¶155-157, 174), wherein evaluation points of the objective function (¶74) are determined by searching an optimum of an acquisition function (as per “acquisition function” in ¶72-75) in an iterative search (as per operation of learning unit 103), in each iteration:
controlling (as per control signal Ƭd) the robot (80) in accordance with a control parameter value (as per P learned in learning unit 103 for embodiments featuring Bayesian optimization algorithm) found in the Bayesian optimization (¶63-78) (Figs. 1-4, 6; ¶24-30, 63-78, 152-191, 205-221).
Haddadin does not expressly disclose in each iteration:
updating a candidate evaluation point using a search direction in a tangent space of the parameter space at the candidate evaluation point,
mapping the updated candidate evaluation point from the tangent space to the parameter space, and 
using the mapped updated candidate evaluation point as candidate evaluation point for a next iteration until a stop criterion is fulfilled.
Chen discloses a control system (as per “Robot Controller” in Fig. 6) for a robot (102, 104) (Figs. 1, 6; ¶32, 48-49).  In one embodiment, the control system operates by:
updating a candidate evaluation point (as per “New candidate” in Fig. 3) (Figs. 3-4; ¶34-41) in the parameter space (as per “Screening and Sample Processing” in Fig. 3) at the candidate evaluation point (as per “New candidate” in Fig. 3) (Figs. 3-4; ¶34-41);
mapping the updated candidate evaluation point (as per “New candidate” in Fig. 3) to the parameter space (as per “Screening and Sample Processing” in Fig. 3) (Figs. 3-4; ¶34-41); and 
using the mapped updated candidate evaluation point (as per “GP” in Fig. 3) as candidate evaluation point (as per “New candidate” in Fig. 3) for a next iteration (as per next cycle through “Evaluation” in Fig. 3) until a stop criterion (as per “set threshold is satisfied”) is fulfilled (Figs. 3-4; ¶34-41).
In this way, the control system operates to tune system parameters (¶5-7, 32).  Like Haddadin, Chen is concerned with robot control systems.
Zeestraten describes a control system (as per “run the controller” on page 76) for a robot (as per Fig. 3) (Fig. 3; IV. Evaluation section on page 76-77).  In one embodiment, the control system (as per “run the controller” on page 76) operates using a search direction (as per “direction p” on page 74) in a tangent space (as per “Tangent spaces… indicated by ƬpM” on page 76; Fig. 2) of the parameter space (as per “manifold M” on page 76; Fig. 2).  In this way, the system operates to parameterize and control robot pose (page 73; IV. Evaluation section on page 76-77).  Like Haddadin, Zeestraten is concerned with robot control systems.
Therefore, from these teachings of Haddadin, Chen, and Zeestraten, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Zeestraten to the system of Haddadin since doing so would enhance the system by: tuning system parameters; and controlling robot pose.

As per Claim 4, the combination of Haddadin, Chen, and Zeestraten discloses all limitations of Claim 1.  Haddadin does not expressly disclose wherein the mapping of the updated candidate evaluation point from the tangent space to the parameter space is performed using an exponential map of the tangent space at the candidate evaluation point.
See rejection of Claim 1 for discussion of teachings of Zeestraten.  Zeestraten further discloses mapping performed using an exponential map (as per “exponential map Expg” on page 74) of the tangent space (as per “Tangent spaces… indicated by ƬpM” on page 76; Fig. 2).
Therefore, from these teachings of Haddadin, Chen, and Zeestraten, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Zeestraten to the system of Haddadin since doing so would enhance the system by: tuning system parameters; and controlling robot pose.

As per Claim 5, the combination of Haddadin, Chen, and Zeestraten discloses all limitations of Claim 1.  Haddadin further discloses wherein the Bayesian optimization (¶63-78) uses a Gaussian process (¶74) as surrogate model having a kernel (¶74-75).
Haddadin does not expressly disclose wherein the parameter space is a Riemannian manifold and wherein the kernel is dependent on an induced metric of the Riemannian manifold.
See rejection of Claim 1 for discussion of teachings of Zeestraten.  Zeestraten further discloses wherein the parameter space is a Riemannian manifold (as per “manifold M” on page 76; Fig. 2).
Therefore, from these teachings of Haddadin, Chen, and Zeestraten, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Zeestraten to the system of Haddadin since doing so would enhance the system by: tuning system parameters; and controlling robot pose.  Applying the teachings of Chen and Zeestraten to the system of Haddidin would result in a system that operates “wherein the kernel is dependent on an induced metric of the Riemannian manifold” in that the kernel as per Haddidin would be informed by the Riemannian manifold as per Zeestraten.
As per Claim 6, the combination of Haddadin, Chen, and Zeestraten discloses all limitations of Claim 5.  Haddadin further discloses setting a parameter of the kernel to make the kernel positive definite (¶74-75).

As per Claim 8, the combination of Haddadin, Chen, and Zeestraten discloses all limitations of Claim 1.  Haddadin does not expressly disclose wherein the updating of the candidate evaluation point includes a line search along the search direction.
See rejection of Claim 1 for discussion of teachings of Zeestraten.  Zeestraten further discloses a line search (as per “the distance between g and p” on page 74) along the search direction (as per “direction p” on page 74).
Therefore, from these teachings of Haddadin, Chen, and Zeestraten, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Zeestraten to the system of Haddadin since doing so would enhance the system by: tuning system parameters; and controlling robot pose.
As per Claim 9, the combination of Haddadin, Chen, and Zeestraten discloses all limitations of Claim 1.  Haddadin does not expressly disclose wherein the parameter space is a sphere or a manifold of symmetric positive definite matrices.
See rejection of Claim 1 for discussion of teachings of Zeestraten.  Zeestraten further discloses wherein the parameter space (as per “manifold M” on page 76; Fig. 2) is a sphere (as per Figs. 1-2 and “hypersphere” in page 75) or [a manifold of symmetric positive definite matrices].
Therefore, from these teachings of Haddadin, Chen, and Zeestraten, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Zeestraten to the system of Haddadin since doing so would enhance the system by: tuning system parameters; and controlling robot pose.

As per Claim 10, the combination of Haddadin, Chen, and Zeestraten discloses all limitations of Claim 1.  Haddadin further discloses wherein the objective function (¶74) represents a desired position of a part of the robot (80) (Figs. 1-4; ¶24-30, 74, 152-191).

As per Claim 11, the combination of Haddadin, Chen, and Zeestraten discloses all limitations of Claim 1.  Haddadin further discloses wherein the parameter values (P) represent stiffness (as per “stiffness” in ¶24-30, 77) or [inertia or manipulability or orientation or pose].

As per Claim 12, Haddadin discloses a robot controller (104) configured to control (80) a robot using control parameter values (P) from a non-Euclidean control parameter space (as per “stiffness” in ¶24-30, 77) (Figs. 1-4; ¶24-30, 152-191), the robot controller configured to:
perform a Bayesian optimization (¶63-78) of an objective function (¶74) representing a desired control objective of the robot (80) over a control parameter space (as per “skill space” in ¶155-157, 174), wherein evaluation points of the objective function (¶74) are determined by searching an optimum of an acquisition function (as per “acquisition function” in ¶72-75) in an iterative search (as per operation of learning unit 103), wherein the robot control is configured to, in each iteration:
control (as per control signal Ƭd) the robot (80) in accordance with a control parameter value (as per P learned in learning unit 103 for embodiments featuring Bayesian optimization algorithm) found in the Bayesian optimization ((¶63-78) (Figs. 1-4, 6; ¶24-30, 63-78, 152-191, 205-221).
Haddadin does not expressly disclose in each iteration:
update a candidate evaluation point using a search direction in a tangent space of the parameter space at the candidate evaluation point,
map the updated candidate evaluation point from the tangent space to the parameter space, and
use the mapped updated candidate evaluation point as candidate evaluation point for a next iteration until a stop criterion is fulfilled.
Chen discloses a control system (as per “Robot Controller” in Fig. 6) for a robot (102, 104) (Figs. 1, 6; ¶32, 48-49).  In one embodiment, the control system operates to:
update a candidate evaluation point (as per “New candidate” in Fig. 3) (Figs. 3-4; ¶34-41) in the parameter space (as per “Screening and Sample Processing” in Fig. 3) at the candidate evaluation point (as per “New candidate” in Fig. 3) (Figs. 3-4; ¶34-41);
map the updated candidate evaluation point (as per “New candidate” in Fig. 3) to the parameter space (as per “Screening and Sample Processing” in Fig. 3) (Figs. 3-4; ¶34-41); and 
use the mapped updated candidate evaluation point (as per “GP” in Fig. 3) as candidate evaluation point (as per “New candidate” in Fig. 3) for a next iteration (as per next cycle through “Evaluation” in Fig. 3) until a stop criterion (as per “set threshold is satisfied”) is fulfilled (Figs. 3-4; ¶34-41).
In this way, the control system operates to tune system parameters (¶5-7, 32).  Like Haddadin, Chen is concerned with robot control systems.
Zeestraten describes a control system (as per “run the controller” on page 76) for a robot (as per Fig. 3) (Fig. 3; IV. Evaluation section on page 76-77).  In one embodiment, the control system (as per “run the controller” on page 76) operates using a search direction (as per “direction p” on page 74) in a tangent space (as per “Tangent spaces… indicated by ƬpM” on page 76; Fig. 2) of the parameter space (as per “manifold M” on page 76; Fig. 2).  In this way, the system operates to parameterize and control robot pose (page 73; IV. Evaluation section on page 76-77).  Like Haddadin, Zeestraten is concerned with robot control systems.
Therefore, from these teachings of Haddadin, Chen, and Zeestraten, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Zeestraten to the system of Haddadin since doing so would enhance the system by: tuning system parameters; and controlling robot pose.

As per Claim 13, Haddadin discloses a non-transitory computer readable medium on which is stored instructions (¶113) for controlling (as per controller 104) a robot (80) using control parameter values (P) from a non-Euclidean control parameter space (as per “stiffness” in ¶24-30, 77) (Figs. 1-4; ¶24-30, 152-191), the instructions, when executed by a processor (as per structure of controller 104), causing the processor (as per structure of controller 104) to perform the following steps: 
performing a Bayesian optimization (¶63-78) of an objective function (¶74) representing a desired control objective of the robot (80) over a control parameter space (as per “skill space” in ¶155-157, 174), wherein evaluation points of the objective function (¶74) are determined by searching an optimum of an acquisition function (as per “acquisition function” in ¶72-75) in an iterative search, including (as per operation of learning unit 103), in each iteration:
controlling (as per control signal Ƭd) the robot (80) in accordance with a control parameter value (as per P learned in learning unit 103 for embodiments featuring Bayesian optimization algorithm) found in the Bayesian optimization (¶63-78) (Figs. 1-4, 6; ¶24-30, 63-78, 152-191, 205-221).
Haddadin does not expressly disclose in each iteration:
updating a candidate evaluation point using a search direction in a tangent space of the parameter space at the candidate evaluation point,
mapping the updated candidate evaluation point from the tangent space to the parameter space, and 
using the mapped updated candidate evaluation point as candidate evaluation point for a next iteration until a stop criterion is fulfilled.
Chen discloses a control system (as per “Robot Controller” in Fig. 6) for a robot (102, 104) (Figs. 1, 6; ¶32, 48-49).  In one embodiment, the control system operates by:
updating a candidate evaluation point (as per “New candidate” in Fig. 3) (Figs. 3-4; ¶34-41) in the parameter space (as per “Screening and Sample Processing” in Fig. 3) at the candidate evaluation point (as per “New candidate” in Fig. 3) (Figs. 3-4; ¶34-41);
mapping the updated candidate evaluation point (as per “New candidate” in Fig. 3) to the parameter space (as per “Screening and Sample Processing” in Fig. 3) (Figs. 3-4; ¶34-41); and 
using the mapped updated candidate evaluation point (as per “GP” in Fig. 3) as candidate evaluation point (as per “New candidate” in Fig. 3) for a next iteration (as per next cycle through “Evaluation” in Fig. 3) until a stop criterion (as per “set threshold is satisfied”) is fulfilled (Figs. 3-4; ¶34-41).
In this way, the control system operates to tune system parameters (¶5-7, 32).  Like Haddadin, Chen is concerned with robot control systems.
Zeestraten describes a control system (as per “run the controller” on page 76) for a robot (as per Fig. 3) (Fig. 3; IV. Evaluation section on page 76-77).  In one embodiment, the control system (as per “run the controller” on page 76) operates using a search direction (as per “direction p” on page 74) in a tangent space (as per “Tangent spaces… indicated by ƬpM” on page 76; Fig. 2) of the parameter space (as per “manifold M” on page 76; Fig. 2).  In this way, the system operates to parameterize and control robot pose (page 73; IV. Evaluation section on page 76-77).  Like Haddadin, Zeestraten is concerned with robot control systems.
Therefore, from these teachings of Haddadin, Chen, and Zeestraten, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Chen and Zeestraten to the system of Haddadin since doing so would enhance the system by: tuning system parameters; and controlling robot pose.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haddadin (WO 2018/219943 A1; citations to US Pub. No. 2020/0086480) in view of Chen (US Pub. No. 2016/0187874), further in view of Zeestraten (“Learning Task-Space Synergies using Riemannian Geometry”; 2017 IEEE/RSJ International Conference on Intelligent Robots and Systems; 2017; pages 73-78)., further in view of Wang (“The Kinematic Analysis and Stiffness Optimization for an 8-DOF Cable-driven Manipulator”; 2017 IEEE 8th International Conference on CIS & RAM; pages 682-687; 2017).

As per Claim 2, the combination of Haddadin, Chen, and Zeestraten discloses all limitations of Claim 1.  Haddadin does not expressly disclose determining the search direction according to the conjugate gradient method.
Wang discloses a control system (as per “variable stiffness device is designed and an optimization method is proposed to control” on 682) for a robot (CDRA) (Abstract on 682; I. Introduction section on 682).  In one embodiment, the control system (as per “variable stiffness device is designed and an optimization method is proposed to control” on 682) operates according to the conjugate gradient method (B. Inverse Displacement Analysis section on 683-684).  In this way, the system operates to avoid problems when the objective function approaches infinity (B. Inverse Displacement Analysis section on 683-684).  Like Haddadin, Wang is concerned with robot control systems.
Therefore, from these teachings of Haddadin, Chen, Zeestraten, and Wang, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Wang to the system of Haddadin as modified in view of Chen and Zeestraten since doing so would enhance the system by avoiding problems when the objective function approaches infinity.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664